DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on August 15, 2022 in response to the previous Office Action (06/14/2022) is acknowledged and has been entered.
	Claims 1 – 8 are currently pending.

Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive.
Applicant submits that Zhang and Minolta fail to disclose, teach or suggest the features of “acquiring unit configured to acquire information relating to at least one of an interval of updating an image displayed on the display surface and a delay time between acquisition of the image and display of the image on the display surface; and a control unit configured to determine, on a basis of the information acquired by the acquiring unit, a method of generating the gaze position information, wherein the control unit changes the method of generating the gaze position information in accordance with a change in the information acquired by the acquiring unit.”
Examiner respectfully disagrees.
Zhang teaches the longer the refresh frame rate of the display, the longer the refresh frame rate of the eye gaze detection (¶29: the gaze direction, position, or orientation of the eye 112 is updated at a specified frequency or rate, which may be based on the frame rate of the imagery being displayed at the display panel 102 or based on another factor). The claim language is not specific about the method, thus Zhang reads on the limitation as currently written. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2 and 5 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2017/0147859).
	Regarding claim 1, Zhang et al. disclose an electronic device comprising at least one memory (406) and at least one processor (404) which function as: a display control unit configured to execute control to display an image on a display surface (¶17: display panel 102 is driven by a display controller to display imagery in the form of visible light emitted from the display panel 102); a generating unit (412) configured to generate gaze position information on a basis of a result of successively detecting a gaze position of a user looking at the display surface (¶29: the eye-tracking module 412 operate together to track the movement, position, and/or gaze direction of the corresponding eye 112); an acquiring unit configured to acquire information relating to at least one of an interval of updating an image displayed on the display surface (¶29: the gaze direction, position, or orientation of the eye 112 is updated at a specified frequency or rate, which may be based on the frame rate of the imagery being displayed at the display panel 102. Therefore, the frame rate of the display must inherently be acquired) and a delay time between acquisition of the image and display of the image on the display surface; and a control unit configured to determine, on a basis of the information acquired by the acquiring unit, control a method of generating the gaze position information (¶29: the gaze direction, position, or orientation of the eye 112 is updated at a specified frequency or rate, which may be based on the frame rate of the imagery being displayed at the display panel 102…eye-tracking camera 106 may implement a global shutter that is triggered via a corresponding vertical sync (VSYNC) signal (which may be controlled by, or otherwise coordinated with the application processor 404, along with the vertical sync signal for the display panel 102), and thus each time the VSYNC signal is asserted to trigger the global shutter, the signal line 414 likewise is asserted so as to trigger the IR light flash by the IR controller 410. Thus, the longer the refresh frame rate of the display, the longer the refresh frame rate of the eye gaze detection is), wherein the control unit changes the method of generating the gaze position information in accordance with a change in the information acquired by the acquiring unit (¶29: the gaze direction, position, or orientation of the eye 112 is updated at a specified frequency or rate, which may be based on the frame rate of the imagery being displayed at the display panel 102…eye-tracking camera 106 may implement a global shutter that is triggered via a corresponding vertical sync (VSYNC) signal (which may be controlled by, or otherwise coordinated with the application processor 404, along with the vertical sync signal for the display panel 102), and thus each time the VSYNC signal is asserted to trigger the global shutter, the signal line 414 likewise is asserted so as to trigger the IR light flash by the IR controller 410. Thus, the longer the refresh frame rate of the display, the longer the refresh frame rate of the eye gaze detection is). 

	Regarding claim 2, Zhang et al. disclose all of the aforementioned limitations of claim 1. Zhang also teaches wherein the generating unit is able to generate the gaze position information by processing a detected gaze position, and the control unit, in accordance with the change in information, changes execution/non-execution of the processing, or changes a method thereof (¶29: the gaze direction, position, or orientation of the eye 112 is updated at a specified frequency or rate, which may be based on the frame rate of the imagery being displayed at the display panel 102…eye-tracking camera 106 may implement a global shutter that is triggered via a corresponding vertical sync (VSYNC) signal (which may be controlled by, or otherwise coordinated with the application processor 404, along with the vertical sync signal for the display panel 102), and thus each time the VSYNC signal is asserted to trigger the global shutter, the signal line 414 likewise is asserted so as to trigger the IR light flash by the IR controller 410).

	Regarding claim 5, Zhang et al. disclose all of the aforementioned limitations of claim 1. Zhang also teaches wherein in the determination of the method of generating the gaze position information, the control unit determines the method of generating the gaze position information such that the longer a reference time, which is the interval or the delay time, the less the gaze position information changes relative to a change in the gaze position (¶29: the gaze direction, position, or orientation of the eye 112 is updated at a specified frequency or rate, which may be based on the frame rate of the imagery being displayed at the display panel 102… eye-tracking camera 106 may implement a global shutter that is triggered via a corresponding vertical sync (VSYNC) signal (which may be controlled by, or otherwise coordinated with the application processor 404, along with the vertical sync signal for the display panel 102. Thus, the longer the refresh frame rate of the display, the longer the refresh frame rate of the eye gaze detection is).

Claim 7 – 8 rejected as applied to claim 1 above. The method steps as claimed would have been implied by the apparatus of Zhang et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Sztuk et al. (US 2021/0173474).
	Regarding claim 3, Zhang et al. disclose all of the aforementioned limitations of claim 2. Zhang fails to explicitly disclose wherein the processing is a weighted combination of a plurality of lines of sight detected respectively at a plurality of detection timings.
	In the same field of endeavor, Sztuk teaches at block 1004, a predicted gaze location and/or a predicted vergence plane is determined based on the determined one or more types of eye movement, the eye tracking data, and additional eye tracking data points obtained after the type of eye movement has been identified and before the eye movement is complete. If two or more of a saccade, a smooth pursuit, and a vestibulo-ocular movement are identified as being plausible types for the eye movement currently being performed by the eyes of the user, the eye tracking data and the additional eye tracking data can be applied to the models for each type of eye movement (e.g., as tuned for the particular user), and the resulting predictions can be combined (e.g., using a weighted average based on the confidence levels) to determine the final gaze location at the end of the current eye movement (fig. 10; ¶130-131). In light of the teaching of Sztuk, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Sztuk’s teachings in Zhang’s system because an artisan of ordinarily skill would recognize that this would to mitigate or avoid a vergence/accommodation conflict for the user.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Farmer et al. (US 2020/0372678).
	Regarding claim 4, Zhang et al. disclose all of the aforementioned limitations of claim 2. Zhang fails to explicitly disclose wherein the processing is a process of thinning a detected gaze position.
	In the same field of endeavor, Farmer teaches glint imaging can be used to identify when a glint becomes at least partially occluded by monitoring the intensities of the glints in the image. In the case of no occlusion, each glint may have approximately the same intensity from frame to frame, whereas if there is at least partial occlusion, the intensity of the glint will rapidly decrease. Thus, the eye-tracking system can monitor the glint intensity as a function of time (e.g., from frame to frame) to determine when partial or total occlusion occurs, and remove that glint from the eye-tracking analysis (or reduce a weight assigned to that glint) (¶156). In light of the teaching of Farmer, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Farmer’s teachings in Zhang’s system because an artisan of ordinarily skill would recognize that this would to reduce or mitigate or eye tracking detection errors.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Ellsworth et al. (US 2016/0238852).
Regarding claim 6, Zhang et al. disclose all of the aforementioned limitations of claim 1. Zhang also teaches wherein the control unit further determines a the detection timing of the gaze position such that the longer a reference time, which is the interval or the delay time, the longer an interval, at which the gaze position is successively detected, and in a case where the reference time is longer than a threshold, the gaze position is detected at a timing in a latter half of a display period of one image (¶29: the gaze direction, position, or orientation of the eye 112 is updated at a specified frequency or rate, which may be based on the frame rate of the imagery being displayed at the display panel 102… eye-tracking camera 106 may implement a global shutter that is triggered via a corresponding vertical sync (VSYNC) signal (which may be controlled by, or otherwise coordinated with the application processor 404, along with the vertical sync signal for the display panel 102. Thus, the longer the refresh frame rate of the display, the longer the refresh frame rate of the eye gaze detection is and the gaze position is detected on the VSYNC which is at the end of the frame). Zhang fails to explicitly disclose in a case where the reference time is longer than a threshold, the gaze position is detected at a timing in a latter half of a display period of one image.
	In the same field of endeavor, Ellsworth teaches when display frame rates of the HMD are below a threshold, post rendering processing is performed and eye position is detected (claims 10-11). In light of the teaching of Ellsworth, it would have been obvious to one of ordinary skill in the art to use Ellsworth’s teachings in Zhang’s system because an artisan of ordinarily skill would recognize that this would to mitigate or avoid a visual distress for the user.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698